Case 4:19-cv-00037-JHM-HBB Document 1 Filed 03/25/19 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO

                                  (FILED ELECTRONICALLY)

                  4:19-CV-37-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                           PLAINTIFF


vs.


SARAH LOUISE GALLOWAY and                                                      DEFENDANTS
JOEY SCOTT GALLOWAY
188 Roff Loop
Westview, KY 40178-5044



                             COMPLAINT FOR FORECLOSURE


       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note (“the Note”) executed for value on March

26, 2008 by Defendant Sarah Louise Galloway (“the Borrower”). The principal amount of the

Note was $104,000.00, bearing interest at the rate of 5.3750 percent per annum, and payable in

monthly installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.
Case 4:19-cv-00037-JHM-HBB Document 1 Filed 03/25/19 Page 2 of 5 PageID #: 2




       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

August 27, 2008, in Mortgage Book 17-W, Page 671, in the Office of the Clerk of Grayson

County, Kentucky. Through the Mortgage, the Borrower and her husband, Defendant Joey

Scott Galloway, granted RHS a first mortgage lien against the real property including all

improvements, fixtures and appurtenances thereto at 13245 Falls of Rough Road, Falls of Rough,

formerly known as 120 Green Farms Road, Falls of Rough, Grayson County, Kentucky (the

“Property”) and described in more detail in the Mortgage. A copy of the Mortgage is attached as

Exhibit B and incorporated by reference as if set forth fully herein.

       5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      The Note was used to purchase the Property in question, and the Mortgage at

issue is a Purchase Money Mortgage.

       7.      The United States does not seek through this action to impose personal liability

against the Borrower or her husband for the default on the Note and Mortgage. On December 5,

2018, the Borrower Sarah Louise Galloway and spouse Joey Scott Galloway filed a Chapter 7

bankruptcy petition in the Bankruptcy Court for the Western District of Kentucky, Case No. 18-

33706. The Bankruptcy Court granted the Galloways a discharge from personal liability on

March 12, 2019.

       8.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.




                                                 2
Case 4:19-cv-00037-JHM-HBB Document 1 Filed 03/25/19 Page 3 of 5 PageID #: 3




       9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       10.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       11.     The unpaid principal balance on the Note is $85,736.24 with accrued interest of

$6,514.79 through March 6, 2018 with a total subsidy granted of $5,809.08, late charges in the

amount of $288.78, and fees assessed of $2,938.34, for a total unpaid balance of $101,287.23 as

of March 6, 2018. Interest is accruing on the unpaid principal balance at the rate of $13.0518 per

day after March 6, 2018.

       12.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.     The defendant Joey Scott Galloway is joined as a defendant in this action in

order to afford him the opportunity to come forth and assert a spousal right, claim or interest he

may have in the Property, if any, by virtue of his status as the spouse of the Borrower. Said

spousal interest, if any, is junior in rank and subordinate in priority to the first Mortgage lien on

the Property in favor of RHS. RHS is entitled to a foreclosure sale of the Property free and clear

of any interest therein or claim thereon in favor of said defendant, and the plaintiff calls upon

him to come forth and assert his interest in or claim upon the Property, and offer proof thereof, or

be forever barred.




                                                  3
Case 4:19-cv-00037-JHM-HBB Document 1 Filed 03/25/19 Page 4 of 5 PageID #: 4




        14.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        In rem judgment against the interests of the Defendants in the Property in the

principal amount of $85,736.24, plus $6,514.79 interest as of March 6, 2018, and $5,809.08 for

reimbursement of interest credits, late charges in the amount of $288.78, and fees assessed of

$2,938.34, for a total unpaid balance due of $101,287.23 as of March 6, 2018, with interest

accruing at the daily rate of $13.0518 from March 6, 2018, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    4
Case 4:19-cv-00037-JHM-HBB Document 1 Filed 03/25/19 Page 5 of 5 PageID #: 5




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.

                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              5
                  Case 4:19-cv-00037-JHM-HBB Document 1-1 Filed 03/25/19 Page 1 of 1 PageID #: 6


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            SARAH LOUISE GALLOWAY, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAYSON
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $101,287.23                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

3/25/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
            Case 4:19-cv-00037-JHM-HBB Document 1-2 Filed 03/25/19 Page 1 of 3 PageID #: 7
L0/og/2008 TIru 11:14 FAI 2707662634                                             USDA RD      EIlu sbethtowu                                                @   oos


 t"

         FonsFD lc{Dro                                                                                                            FsnrAppru€d
         (Ro(.?#)                                                                                                                oliB No.06irE{r7it
                                                                 UIIITED STATES 9ETAJ TAEXT OF AGTUGT'ITI'EE
                                                                           RURAL }IOUSINO 3ERl'IGE

                                                                          PROTISSORY T{OTE
                                                                                                                                 TAT!8FIED
          Typeol ["en gEclrtoN 502
                                                                                                                Thb_ dayol _-,N
            Losn No.                                                                                            Unilod Stete* of Arnedca
                                                                                                                B!f,-
          Oale:                                                                                                 TIXE                                   -
                              o3lzs                20   0E
                                                                                                                USDA--_-
                                                                                                                       Rurel HotEing Seruices



            rs}lg        orRquH$-.%Slrcfl-*
                                 (CItYrTswn)
         EoRROI'IrER S PROHISE To PAY. ln ]gtum tur a loan t}H I tUve reoeined, I prcmiBe to pry E the order of tlra unltcd
         $&rtx of Amsrloe, acflrtg firough tha Rural tlusing Servlce (antl llr successoG) ("Gwafrltn tlf) 0JLO*.1g0*.0L-
         (trir altrounl b ca[ed HrdXP), plt s hhrsat.
         INTEREST, lnhreetwCI be drarged an ttp rnrpairt pdrdpal rulfl tha full ammnl of the gincipal has been pall..lwlfl^p€y
         inis€st rte yoarry rab of                      96.Ihs inielwt ralr rwulr"d bylhlc s€cdon b thc rata I wlll pay bdr before
         and e&ranY default
         pAylrENTS, I agnre b pay prindpal arrd Int r.st uelng onr of two slbrnalirree indicdad belar:

            l. Pintipal and interxt paymer$s stell bC temporadty d6Elf€d. The interest accrued         , run.         to -
                                                                                                                      ., lIUlS-         td
         chal  ba eObed  to tte prlnolpal, lte naw pnrdpol and  labr eoaflJtd lnterect shall ba payaUe    357 r6gular    i6
                                                                                                                        amorlized
         inEtetrmgnE on ttra dEt6 hdhated nn fia bor b€!o'r. I aulhoEe the Gonmmentto arter the amount of srch new pinr*pal
         hffe:t-'ffldthearrrcurrtofcucfrrcgularinrtallmantBinthebo(belo^,$'h6nsUcftamoUntshaEbe.[
          dstomirtfi. i agnec to pey pdnchal and htareet in instEllmeila ss lndlcatad h $e box belolf,.
            ll. prymcnts rhrl nd be defunud. I agme b ry prtrdpal and inEest in                       inatallntenb                        ae indicalsd ln
         ths box b6l6r.
               pay PdndPal aftl lrteEstbymattug a pEyrnEnt eFy fffi:
         I tlvil
         iwf hidfEmyhrontrtyprymrmonfre
                       -                       -zell- dayoteiar tnmth beglnnhgon , [ulY,?E .. ,, . ,?,00.! .end
         orrrtruiqg for 356 inilU||a I wll mak6 trs€ payrnants 6v€fy month un$ I hgl,e peld ell of fte Prlndpal and lntelEst
         rnd anyotherctrargesdsecfiry b€knr/t-tat I nay ouo underthir nde. Mymofithly paymfiE wilt bc applled to ini€tlct
         befors mncipal. f on , s.$iqib€f 26 , ?o3r- , I sdtl orrc afirounts mdr lhh note, I will pay ihoac emountr ln full m
         tfiat d8te, witicrt b callad fi€'ma[fity ddo.'
         fty nrrril{ypeymrntwll be i                                        I wifi meke   mynmhF Pefrtntet
         !t.}hed",rr 8ll[ hil: {ng st4FsIBs! . "                                 -            oradifigrgntphcgiftEquir€dbythcGovemment

        pRlNclpAL ADVAT{CES.         r&. errtirrc prtrcipal amCxJrt otlhs losn E rd adrranoed at fie tmo of losn doslng, the
        unadvanced bahnae      ol tha losrt will bB advanoed at my requeet provUed ths Go/€mment agreee to lhs advans' Th€
        Gov€mmsnt must mal$ the adrefica providad lhe advancc Is requesled for an authprized FrrP6€. lnt€rsd shsll
        accrue on he ffiount of eecfi raranoir beginning on lhe daE dtlre advanoe as shown in the Reood of Atlvancee
        beloty. I aulhortze tre Gwomment !o snbr the smount and dete of |he advsn@ ae eholrrt in the Reood of Advancse
        b€low. I auurortse the Govammont !o enbr the amoufit and dat€ of such adranee on rle Recor{ of A&ance+

        HOUSTNG ACT OF 1S48. This pro,mi*ory nota ls made punBuEnt lo t,ua V sf 0Ie Houeing AEt of 1940. lt ie for the type
                                 ,Typa of Loan' blocft at ths top of thb nota.. l'-his not€ shafi be subjeot !o Ule pl€s€nt r€$ul€Uons
        d  loan indicated tn the
        of lhe Go,emment and b its futrre raguletong nd lneonsbtent wth he er$rEs8 provfsLilr of 01ls note.

                                                           li;r mlgre+t ruronl or.collcctio of ioftantioa talff ird$Lyr.LtiilOt{E cutmt
      ,"ntcr,   i, Cilff
                      .rrfa      i-xr  frr 6il ir&rmiion collebr lr ot s{tl zL IL tim rcquirEd to csnphr rtb intttgion olhctio ir adrultd o
                         ".ra"f ir"nr&,s CE tlEE ftrrcvicwint :orarrctioltlt reuclilg aiiihg dra ror.rtlE+ gilhcrhll rrtd mrhnhing 6. drtr nods4 grd
      lv*qr tS niuu p- ,.ry,|!r,
  enrrlochl          ttd(tvit*tt* 0r   cclldcSfi of i!f(tE&rD.




                                                                                                            (
                                                        \-          fi$fptT,a,,
      Case 4:19-cv-00037-JHM-HBB Document 1-2 Filed 03/25/19 Page 2 of 3 PageID #: 8
l0/Og/2Q08 rEtI 11:16 FAX 2707662434                             USDA RD    Ellzabethtowr                                          @oro


                                                                                                          Accourt *-

     IATE CHARGES. f fi9 Gowmment lras not recdved the full amornrt of any morthly paymerrt     by the end          of-lldays
     snBr   tp
             tlate tt b due , I rrdu pay a late clrarge. The amount d th€ dlE gs url[ hs--_*__{     _
                                                                                                    pofcant of my overduc
    Folrnsti of pdnl$Ft *nd krtermt I will payf,tie &arge ryrne$y' but only onca for eacfi hb paymant
    BORROWER'S RIGHT TO PREPAY. I hav€ the right to meke payments of pdndpal at any tims behrB they are drr.
    A paymeflt sf princiml only ts lslorsr as a "prepayment.' l/Vl'ten I meks a prapeymoftt. I wlll tall lhe Govemmar( in
    wridrU 0tst I am makhg I prepayment,

    I marT meke a fu[ prcpaynrent or parthl prepaymentwfhout paying sny prspq/rnsnt ofiarge. The Govemmenl wifi use
    e[ of my pmpaymenb to roduca fie rmounl of prlnc{pol thtt I ore under ttis Note. lf I make a partlal prepayment, tlrcre
   " will b€ no arangee ln the due date or in the amount of my monftly Fryment unlesc lha Ganamment {re6s in            witng to
     groea ofiang6. PrepayrrEnE wit ba applied to my loen h aooordancc wlth the Gbvcrnmanfc reguhtimc and
     accountltrg prooedures in efhc* on tne dels of rsc€lpt orthe pcymant

    ASSIGNMENT OF NOTE- I underetrnd aad EgnrG thet lhe Government rlay at my time assign UlE ndr udlhout Ery
    corcefiL tf he Govemment asoigna the noto I will rnake rny paym6nE io Ete asslgnee of the notc end h auch cege
    tretrrm n6o/crflmonP will mem the assignee.
    CREDIT ELSEWHERE        CEmflCATloN.       I   ertfi blhs Govemmentthst      I   am uneble to sbtain suffclent crcdlt
    fiom o0rer sourms al reaeonaUa ratee End Hrns fur tna pu?poses for whioh the Garemment is gMql me thlg loan.

    USE CERTIF,CATION. I certry to the Got/emment thet tho fun(ls I am borotfling rnorn tfie Govemmant will only b€
    us6d fur FITpoEBE authorized by lhe Govemment.


    leassd or rmted with en opdon b illrohese, (Z) bat€d or rentecl wlhout oplion b purohasc for 3 yeara or longr, or (0)
    ts sotdortite ts Ottrenruise sonveyed, voluntarily or lnvoluntldly. tho Go\iBmm€nt mey st lE opfion declare the entire
    remalnlng unpatl balencc of he losn lmmedlately due and pay,able. lf this happens, I will harre to Immedlatef pey ofi
   lhe endrE     len.
   REOUIREMENT TO REFINAIICE WITH PRIVATE CREDIT. I agl€e to pedodioally potdde th€ qw€ffiment with
   information tre Go\remrn€nt raqrrrts about rily fifiaficial situaHon- Ffte Govemment d€defifiinw that I can get e loen
   fiorn a responsiHe cooperafrve or pdmte credlt soutu6. euch as a bank or e qedit unlon. et rcasonable ratea and t€fing
   tlor alrnihr prposes a6 thb [oan, El the Govemmenfs reque*t, I wlal apply fur and rccept s loan ln a euffidant amotrnt to
   pay tlb nde in tufl. ThiB raquimment do* n$ spply to any codgrrern'tri sEned lhis note puneuant to seclion doz otfre
   Housing Ad of 19,1S lo campensate for my lac*of repayned aHfty.
   guBStDY REPAYMENT AGREEMENT. I agrree tO ilre rEpayment (rrceFurB) of cubsidy grented in the form of
   p8yment asslsEn@ under lhe Govsmmenf s regulatlons.

   CREDIT   shle fO NoNpROeRAM EORROWER. The provisions of the par.graitn entitlerl "Cr€dit ElsEwlr€r€
   Galtltcaton" and "Reguirsnent b Refinancp tiritr ftlt/ata CGdlfl do not apply if this loan ls G{a66tll€d ss a
   nonproglEm loan purgJent to Pcllon 502 of       tt6   Houslng Act of 1949.

    DEFruLT. lf t do nd pry the [Jl! smount of eacfr monlhly paynant on the date it is due, I wll b€ in delbult lf I am ln
   default the Govemm€nt may send rne e u,ritlort nodca blling mo ftat iI I do nd pay tho owrdue amoufi'by a cartaln datB,
   the Govommeflt may requlre me to immediafiety pay the full amount of the unpaid pincipat, all fia lntsrsrt that , owe, and
   any la(g ctrarges. lnterest will continue to €ccm9 on pet due plincipel end lntsrg€t Even it at a tima whcn I am in
   detaslt the Goremment doas not rcquire ma to pay immediatcly as doscribed In the preceding sentence. the Gowmmeat
   wil s0U have the dght b da so I I Em In ddeult at a later date. lf tfre Govemment has requlrsd nx, to immediately pay in
   tull ae ttescrlbgd above, tlre GoyEmmont will havo the right to be pald back by me for all of iE costs and expenses in
   enforting this promiseory note to the atfiffit not prohibtted by spdicsHe law. ThosF expenses lncluda fur example.
   easonablo attomEy's feas.




                                                                                         t
          Case 4:19-cv-00037-JHM-HBB Document 1-2 Filed 03/25/19 Page 3 of 3 PageID #: 9
LO/O9/2OOB TEU            11:15 FAX 2707052894                              trsDA RD Ellzabothtown                                       i                   0orr
                                                                                                                                         t
                                                                                                                                 AGsounE       nC
         NOTICES. Untess appllcabb lar raqulr* a dllbrcnl m€thod, orU noli€ that mu:t be glven to me under tnb notE wlll be
         giv6n by dellrorlng lt or by mrltng h by [nt class mail to me et the p]operty addras listed ebotra or a dtfrrcnt addrees    *                        if
         igive the Govemirnt a rrotioe of rlry difrrent6g{1t6li, Any nofroe that mwti6 giv€n to the Govamment will be glven ty
         ,-.lineitbliEtdassrriitourseOn6ynrtet ttO['R$ral,]qtH4l$ 8s:rylcr;                                  c/o   qusEoile"r         Seilice       EraEq+
          6acr    6ff{xa     llnv a6Cta.     .$t{- fnrri-g:        }m 53t.66         , or Bt a   diftrsot EddrH        f   I   am gh,Bn a noioe of lhat
      diffursrt addrs6s.

      oBUGATIONS OF PERSOI{S UNDER THlg NoTE. lf mOre tllen Ono p.Eon cgna [lh nob, OACh p€fsor1 is fi{u and
      pflEonally ob[gFt€d b Inep all of the prcml!6 mado In thia note, indudlng thc-promi'3 b poy the ttil amomt owad.
                                                     r
      iny persorr who ts e guztrrtor, arqty, €fftomar of this nde !s. alao obfigohd-todo*h.se lryftgs.I9 Gotsnmant
      m*'entUrce tts rtght under trls nffi agahst ?actr person ld.htldual[ qr,sff$ryt df fif ta &gBfff. p{mryn Qd any
      mi of ur mry Ua-ruqutreo b pcy all of tre arnannts owed trtder &b        ?lto Sn ryqmilEr" *lxll fif* to
                                                                                      t&,                                                       udl
      petson Cgning thh nde,

     WAlVErul. I and any otfier petron who hre oHbafione undcrthb note wehp the dgt*s of pwentrtmt and nofice of
     dBhofior. "PtBsgnmenf moans the ilghl to requlre the Gowmnsnt tr dFmund payment gl amqmts due. 'l,lofice of
     dbhonof meens he rlght to ,Equlrg th€ go\rsnment b Elve no0oe b o&ef paBore lfid amounts duc have tEt bern                                           pru.

     WAR],llilG: Fallup to tulty dacbrc sacrratt add hrtltul fimili{tl intonnrllon ln cmnmfron trtfi my lorr
     rpplldon     mey rruh ln flrc termlnadon of pugnm alairlancr aunundy bdng ncelvtd, end drr dmtel of
     frrtrrt ftdcrrl cruictanct undcr lhc Drprtnmt of Agdculttlc't Dctermont raguldlon+ 7 G.F.trL pitt t017.




                                                              s€nl                                                                           Strl
                           Bofirrscf                                                              Eorrorygr




                                                  --nucore oraelr
              AMOfII\IT                  DATE                   AI,lOLINT           DA?E                        AIllqJNT                        DAfE
   (rttI_aoo.-oo                  ait - rE-tnnl          ,Irt                                          n(|i
   l)tI                                                  ,p't(                                         nf,rt
   fllt                                               lrn     \t                                       tlrtt
   ,rt    I                                           fttl(                                            n8\ r
   tln    t                                           flr)-t                                           t1I9)*
   /6t t                                              ,r1rt                                            rmlr
   (?tl                                               (rr)t                                            Pr)t
                                                                                                   TOTAL           N




                                                                                                   (
         Case 4:19-cv-00037-JHM-HBB Document 1-3 Filed 03/25/19 Page 1 of 7 PageID #: 10
L0/05/20A8 THLI 11:23 FAX 2707651834                                            LISDA nD    Ellzabethtorn                                                            @ozE




                                                                                                                            g.oa

                                                                  t1*Wl*ryt

                                                              [Space ADorc,llri* Lino For Rocor{hg   hra]
   Form RD 355t1-t4 KY
   (Rw.00'0a)                                                                                                                              Form.{pp7sy66l
                                                                                                                                           OMB No.0s75{t72
                                          Utriled States Dryrrtrnort of Agric,ulrurc
                                                    Rttral Horuing Service


                                       ITRTGAGE rOR KENTUCICT
   THIS M0RT0A$E(r'sccurityinstnrmart") ilnadcon-, Mmch 25,                           2008                                     tDarc]
   Thonoiltotor io SAllAt t LOUTSE GALLOWAY and JOEY SCOTT GALLOWAY
  This $aquritvln*tr?mmtle giveq to-thc   unitrdsrrm*sf*rf1*n$ls.rlrougt ttro Rural                   Horrrirggryv*m**"*oo*r**f,tffio)'
  srarcs Dcpanmnntdi6rtou]n{r fLcnacfl. yhxaqd&csr tr *urd fiintng Sorrf"e
  DEFrTttrcnt of Agricrrlture, p.O, Eor 66E89, $t. t.ouis, Misouri 63 166-
                                                                                                 Jr-C;ffi;            $ht,gtg Coru. Unlnd             $xree

  Borrower is indcttod ttr Lcnd* rrrdtr.the following pronrlasory notre andl/or asumprion
  whichhrvpbmnersltcdoraes,rmsdbyeonovciind*ltichpmvidcfor.oittrlypeym€[rrE,witltdrcfull  urcqilntt (htrcin colltr,lively ellcd ,Noto")
  poyuhle on du nrrur{ty drrel
                                                                                                                           d*t   ifnotpnidearlicr,dueand

  potc of lnsrument                              Principol Amounl
  03a6n008                                       NI04,000.00

  nis*.trilylwtnnns*-Wlrn*pl{Cd* (r}*rcrcpryncrto,f*ld*tsvldaoadby116Norqs,ithitrr$e&enddlrmqfteb_
                                                                                        -ai;;;;d;;ffih
                modificstiors{ryI_."t Ot
  cr,toncion( rnd
                                           k[!r,r"ry   of alt orher su,n& wrrtr inkr;st
  pr'ryqty rovsn{ !r &lx swnity lnstrum{or (ci o* peforrunc*                                        '*tdir ? iJiiliiii                                 u,"
                                                                  Eonulyr  af   xlpanarpi rovsunir **a                                  seiulitffirr-.
 sld lhs Nols. ind (dl oerccapnutofurype}tnmtaiirtrncc$d qrbciqr*tridr r*y
    l;$rc: *s m?rklErt*xi. rors'lsi'iifuaBo*0,,c'di"*y-;;G-;6;;ffi.ilil;ffit&e
                                                                                               bcffid;}|;;#,rby                      drc   Lrndrrpu$rmr ro
 1?                                                                    'v :''''     i:  v                              --.-n       &rou{nsd*ocribod
  propsrty locatod in thaCountyof    Grtywn
                                                                   Sbteof Khtrcky

 which hqr thc addn* ot     ll0   Grcgn Frrmo Roe4 Fello of Rouglr
                                                       IStrcd]                                        tcityl
 Kentusky {0lIS                   tLtpt                ("Prup*ty Addrcss');




 Accdrding to the Popentorh               .4er   ol IU)S, ao r,afttont arr rquted o     responiTiiiiilecffi                                    it   displasls,   a
                                               coltmt nuib*for rtu aljonxion ciiciai t" oifs-iliii iiiii;';;;,:;;:;r;{;,il
 i?j!r,.!{!:::,:!  ^,,,,:::a: is
 tias itfonna$on colleahn        astintted!!e
                              ,!y,uaty!    to awmgo I S minutan pcneipan s, including the ttmalo, ,rriniil                  lnxtrtrctioa,y, ,rcara/i/oq1
 eti,';tinq data sources, ga.thariag aad maintalaing   tha   dota needa4   aid conpleting and revid,lrr,in$    the   cottdlon t{it{brmailoa,
                                                                                                                                          Page         I of6



                                                                  n**mr?,,8,,
      Case 4:19-cv-00037-JHM-HBB Document 1-3 Filed 03/25/19 Page 2 of 7 PageID #: 11
l0l09/'200E TIff 11:Z{ FAI 2707O62S}{   IISDA RD Ellzaberhtomr                        @oza
        '    TQGETIIER          wlfH     all   *                       oow   orhmafu
                                                                          ffisrod oo oc propcrty, d], css.r*or& appunssxlcea
       aud frxtuxe urhigr now rr trrcEfrer r* -     ".*rfuiirr ri,n"p-66luilffiffic!&                  *ell dro bs cor*scd by g*s
       Secudty lnstirxnsrn All uf the forqai*s            ; m; 6,il &;'q$r&;ffiqr*,r$rdrddl,ronc
                                                                                              tic "prapcry.i     aa

          BoRR'owER covENAI{Ts oat BorrpT e l* laurfuIly scilscil of
                                                                     &p ertam hsreby mnvqud rnd b60 r}c riehr 0o g.o,t
       ard corrwy the rropw std rh&t rb Pppcrtv tt;ffiaerrmbracw
       wir rltliild scs*auy *s dilc & rfts rmr'ry11,                                   ofrceor& sorrrnn*r xE ri[tesrrd
                                                                    1g8inlt,rrd;i&;rd-ffiil;,frilGil;H;:r*.,                           of mcord.
            THIS sEC(ruTY INBTRUMENT combinec uoiforrtr covGna[t'
                                                                   for nctional *oo and non-uni.brm covenants wiilr ufiiEd
       variations by juricdiction to consriiltc
                                     t uniform recurity hstrurucnr ro*irg 1pal prcpc4y.
            IJNIFORM covENANTS, Borrow* srd Lender                             cowr,il   and agree ss forows:


       l;,H:i,:T*:t1,t-t-llii:ltiTItrvlTGtrt rnd Lrte crery38. Borrover sharprornprlypay wheu duu rhc
    ,""i,*l:r_To.:,T:11g,9ul_tt**.uri*-""qi,{;t;,.e_il;;*d#il;##",ffi              JtrJ^il;
      i; jT_l."lf ;5f;l5y":l.:yf1p"Ltlryr,l*"Itl**tI;;ffi"i;t;H'si;lltrpayro
                                                        ;;il;-r"fr'il,;;i_Tffi a?ffi ffi Hii.
    ,H1ffi,"*-1yg*'-f 3i;::f-lT_yy_*ITr;SGfid;;;-n"";',h.;;,ffi
    H:3::-:1T',:*':lrrJg:lrgntvoverrhisseu*itvIffi                             tir]]ir;:',J#ilo
    ffi.: ffi*l?JIji**.T3.:jHJ'lg!
   ffi f:^41y1-{':lffiIg:f
                                           t'a,",u-'p'opertv to"""*;'p;;J;and
                                      ty"-d'ry*,yt*"if ;i;;,";;dffiffi;:ffil]"fiTilJdil*                                            (d) yrerry nood

   H:111:1,:,,:"_:f
                    g13gi1:y^T1i1,,"rcuderfor*fr aarenyrehrJuedGiI*;;;il;Hffi ;#;;H"
   ::j"HXSTff .ml:fj::"__tll91lrorcd,rcsAct,irsTt;;;A;tT#;;i,,:?;:1.fi }ffi 11
   ::?1tr::,il;*g11.tTly":.-fy;y13'yyry-"ppii*;ft"F,,,d;"'"-i#;#;;i[:,H.]fiil;i
                                                         il r-d;;ffiffi;il'"ftffiff1ffi
   m rlr      L*-i-    ^t^*--      ,--    ^-.l       --,,,-r   .                                                                                         ;1,.
   applicrblc hrw.
      Thc fttde shril fa ncld-)f a fodcrill                    rt6cy
                                      &{1dilg                        dryo{ia m hmrd by *
                                                                                    l,cn@l sr   !3 m   lcr&*fun.cl[oso
   $delasryr-            **,ity,f*.i6r'rtr*t6,rt"offi]ipry66
                            iastilre$rlhUy,
                                                             E*rovir*r"kmqrn*i     c11rrys
   eomuer{olpUiu udryptidrgec }rs&,"rwrauyi&&rrngrb;ffi*d;ii'-ffi,i*"&cmryrrg51unlex*
   tfid8r pry* Eemwar              inkrect oa tho Ftuds ard sBpxiar* i,rw &nutr,i*ac H I;6,* rkufficr, Ldo" ryy
                                                                                                             *rm
  tlfi:.ryr*nrer-to pava.oqrirrnchqsu forao t                                         ;i            in conrucrjon     ""[
  l,vie $Sntrj
  bc paid,
               rxter* a;rylicrhlclawprwias*dtrpiis.       r.Intc*sss"d;;p"rdrg;ffiffibylandcr
                                                                              i{;G;#Jffii_ il*_U;rdti.
               tcrdcrshall notbe requjrcd topayBortor,vaanyiatrrcsror-caroirysor,
                                      qd                                         *cE*d,"S****_ii_trd;*
  in   wtti$& ho$e.tr,
                                ry,                e-f_d *A        *   Uo    rrnlfi. f"eaJrr-#i"
   accounting of thc Frqrds, $oMry credits and debitsto the Funds rnd eof,ipo;
                                                                                                                 sual
                                                                                                   giva CI norfowcr, wi&onr qhnge, *u
                                                                                 f"r"rhlri';h;;Lt
   *q IqFryq ane pldgcd ar additimst ssqrdry fG Eu larr, .rc,*a byTr- fi;;y rr-*g4}.                  r"ih;;*dr;
                         b,r L€ndcr exso.drb l,ouDis p"nnitrod ro t l'ra uy rgp#;-'L*, L-d;rhau
   -^I-9:y*teld
   Eollo*tr  fqr tbc cxce*s nra& iE accordarcc wio :hc rqoiremrr.orapricalt rr*, r*i
                                                                                          rr*r,,;rili;d,
                                                                                                        accomr to
   Lcn&r ar arryriuc_ic tror sr{ftcTDrF pay urc ErrowkcmE"n-a""Garr-";;                                            tro u,
                                                                                     ffifr,ffi;       iE u,riri6g, arrl in$}ch
  tE*s'Bonows' *h{l rry ts l.slfu t[s erot,s               g ,r!f try tb defictmi. b";;;;;'i!l"
                                                  rylfso6 Als*ioa.                                       ,s;-6'ffiil-;;y i"
  m rn,ort than twelvc oou$rty payrucuh, ss Lcldcds
            napr-cr* in full of all urms socrred by tHr'securit i'il;rg randa clall prorytly ,cfi,,ld r gorrorrcr
  -Fur&{qon
         h€ld         bv   l*nds. rflcsdcr         shdr    pt6.il),                                                  aay
                                                                          rh" **ra*ion rmder prngnph 22, r*odr, prior to &e
 aoqrri*itio*oroslcor&E$rypqiy'                       rq*T or scjr rt-e
                                                    *Ldlr&plysayn*dt-t*lfitirlu'* t"rimrrf;-dri;6;*cnlcB$rcdteesrinrt
                                                                                         v* srw'ss u
 ths   rurs $$cxrud.b1, a;o scoiuiqr lbset,m$i
       3. rtppllrrttan of ?rymcntr. Untcoc rpplicebtc                           g   t$*e                              rthmdeq, dl p{ymgrg f@r\isd bV
 Lgnder $itd6r psr*€rryhs I                               !w-
                                    elratl bc ryettga. n o"              ltgu$iur* erovtdi
                                  ?                          6dro-wr"s or'&r?;nG6; f t1                                           rhc pouwadorr or
 protscdou ofthe hoperry or"rd                                                      r*riA-tu."{t
                                cuforccucil &-rtlc ticn; (Zl to           ";sd;fibrfiim prdrt#;;
                                                                                 crixid *" ll"ar;
 lfie lrlorei fil tc aucune rquircd for                rhc
                                                ruw tr-r"'rriOcr p.rlsrpph 2r pl
                                                                               iil }irr n * rnd q&args.bt        ch";g[
    4 C**r&{, Llm*. Borrowr ahdt pay all tax, trrErsrcrr,i si6rgx, n*- *Affiiti"*;b$rul"                    31

                                                                                              t" rlrr?r"eqrty
 whiehm*yrttr$nptorrtyorcr thn fectuirykuiltue&and lcsrcboHdnr*rl,
                                                                      ssrod-"&,iGy.
 |h&6 o$ige$ffii in rhcmannrprovidcd tap'"sr.pha ur rrorr*i #rhril;il8";;'ji,*,*.*o8&*e
                                                                                        *orxn_*rrhrllpay
 dimtlv lo t&t pcnon oq,td pavircnr
 par*grapb.      If3orower&*kcu thr**ps),nsou
                                                       norro'i,s,r iirdt   rryryry{tnsiti   ;kid*        .ilffi;;ffiffi
                                                                                                               til*1ffi
                                                                   liro**is&t*"i"hutt;;prtr6""fi;-1}fr*;il*ipn*lo**iry
                                                                                                                                                   q,,
                                                                                                                        tee
 PayrDeflts,
     Bermuer shsll pt0ffiptly dischrargo any licu whicJr h**.prior{y r.aer tfiir $cagrity
prilrus t$ ersh tiaa or Banuven                                                           ln*nrnc* url${ t €rd*r h1g rgrecd in
                                   {e}-ssrc{* io wriling ro ,t" purd,eo,                    ffi;'dfi lien is a rrarmw
                                                       ,r*jn oi a}*rar "r,r"aul"st"oii#;                                    #;;fi; ffilll!*p
ecccplublc to Lerdcl (b) cotrtests in good eirh
w}ich tn the                                      ry                               *iororr.orof#
              !*ld{r'" Wi+on lperrya upwenr &o cnforccmsrr of rh* icq *r (c) r6firgs fro*r t}c hlder of ihc lieri an
8Eryenlcilr sati*frcbry to Lcnder.subffiiy{ng
                                                  F lianormo this Sccnriry Insrurn;r ftf*a* auJ*io""-rfr.i Jy p* Jrfr.
Ptt$crly ie ruhiect ro a lier whict rncy athin prioriy        this Srillrii/ hltuosnq fi;       ;t il aorrmyer i iori**
                                                                                                                                 PagcZ of 6
          Case 4:19-cv-00037-JHM-HBB Document 1-3 Filed 03/25/19 Page 3 of 7 PageID #: 12
;|
     10/09/200E
      rffi
                THti 11:21 FAX 270755283{                                 USDA RD      EllzabethtDw'u                                              @   ozr


                                                      fie licn or take ore or Borc of the actions sct f:- abow within tm
                                                                                                                         (10)        dEys   of
        idcnriryirg rhe lien. Bonovrer rh"il   *(:
        tht givrn$ of notkt.
                                                                             ot:tersa&erbc requircd by r€gnletlons of tcnder,
           Borruulr ufulf $*Y lo-I.mdcrxlch fex rnd olkr chagss ts sfly IIs$
        endr*y,ortcir,rh*qrffif#t;d*dr[*,                cog; sudu*pidssr inc,olu*uowt&mvfirll orrfit*lrdsa{c or
                                                                                    tls Ilolltrry'
        ;*ilr}rg;rio(t af rlis fu'!'ul,fiiiltt or ary ott*r ttarr*Cttpu rfrdqg                                     or borsqfier cr€ctid T't"..
            s. Xmrrd or rrornrrr mr,flt;"c, rpqqw*.$b6li                  i"rp  ry @vomjmr*,,rm*erlrtinr
        ?ffi                                                                                        covamge ard cay o&arhieand*' iucMisg
                                          W&,f-rp            ijghdad,ritbii*       nnrs  "et@&{
                                                                                                            ttr* in th&xirouutsqdl*e
        no$ds orlftiodh& farwHst lxrdermryrirc*in.tr* Tti$hff$txrloi*ottl"g*iat
        ffird_.;hr    ffi;;srrffi ffi
        qrhicb rhdt aot bo umaffib6;mrl&'iatp*;r*stt-
                                                                        h$e-cc
                                                                              o
                                                                                    -tdt
                                                                                maaain
                                                                                          be .hos€(
                                                                                           wvcra&
                                                                                                     hy rono'n*
                                                                                                     d*crited
                                                                                                                    *ubi${r b ljdd!t'a rpproli*r
                                                                                                                rtuvt,  *t L$ddr eti68 l$tdtr
        ;;;b{-il     ;;,""gt 6 p*mct t*O.c*.tl$ ry s*-}iop*rvlnlrem$ iu rrnsr{re ?' irchdcasta dtrdxorirg€ps
        "-xt-i**xoeli*.imo-;il&***                          acu a brmaecirt&trroI*md*md,trll
                       6;lti
         crc;I. ;ro6,i;{dl                  igbr"o h"td &rpoticix and rmwak, If Lcrdr roqutro, Bgryo{sr *hf[ plttrrtlv 8i"* to
                                                                                                                    giv€ prompt uotieo to thc
         Lcnderall rrcsilt* orpxo.prdm ura nar*ier nEfloi. b &o Event,of losq Bononcr stult
        ffi;;;;in*i-ci'.                    r*ar ruy snb rraof of losr ifnot $8&        w&             W sotrowr'
        -ffiii**xa*c ro                   rm otrytryti" **r in uditttrr- iffidocs p;$cdt*nll-bo rylied to r*arx*i'on orrwair nf
         rfreirdprryde if&rd;;.rry9yrry,*rsocomu,icalyroas,uorrll"ertdcr;!ffi&iryi{ilotlc*$w4                                          $es
         ,*roryron or rre*i. ir o"r.i""ir*mi$          iorua     or tso**      *esiuity rrr"*a  b * &rq.d     rk  ilxrru$G   proere&   {$-b e
                                                                                                                       paid to Bortowcr. I f
         *uplM tc rlra $ms 6aglmd by thfr'$birriV lnffimEo& *&!&sr or not tbea fue, with any exccss
         ;Ifi;; "b*d; r#i;rfo,, or aoes nor qneqrcr vi&in &irty 1lo1                       deye c sotice froa t"cnder that the iasurance curier
         has offered o settto e clafun, rbeo Letrdc      may   cotlect &c  insuraace  plpccuds.   Lrudcr may uac thc prococds lo t€Peitor
                                                                                                                  thirty (30) day period
        rcsrorc thc property or t" p"y sunt"s E€crEsd by this Secruity Inotrunrent, whe(her or ttot theo dre. Thc
        will bogia wlrcn tlre notico is giveu-
            unlcss l-eoder and go;Jsr othcrwisc agree in rrritins. any applicrtion o f procceds to principtl shall mt exlgnd
                                                                                                                                   or

        sfrer accelsretion ths proparty i* aciriirea ty r"c,ndct, aonorrers rtgnt ro any irutmnce
                                                                                                    policier udgroceeds rvsulting fron
        damagc to the   prcrpcrty ft*-!o the acquiuitiou ehstl   psss o Lerdcr to the ertent of the sumr  *crned by this Secunty
        Iostnrmeat immediaely     prior to tie acquisitiou.
             6, ftcscrvrfion, M-elnteurncg rnd Protcdon of the Propcrty; Borrowarfr Loru Applicatbn; Lcaseholdr.
        Bortowor shall not dg$t oy,, dttrHf$ or impair the Property, allo*' tht hoPertY to dctsriofiom'9-t       t:--it
                                                                                                                     *Tte on the
                                                                                                                                   --   .
        prqo€rry. Borlowff Ehall iralmii'&s impffivtt!ffi k good rqprb strd E&ls rrydt*      ry$i4d         bf f,ry{f: Eonosrer sSeI
        **ilfi*i*"U hwr,ordlrrogis,*ru$*n*m*am$nstufrtfllqi'SorrsqtrsMlbslndsktltifmyfor&inreaotioo
                                    q" *nirnL ie ba*w thst tu t^tu&f* sood fdrk judgffit c*ry
        ;;;;*niiire, *mdtr                                                                           Iwr{, in tufsrurc of tbr
                               "i"n
        fiupcrtyof orirEnlne mt&ri*lty hpolrttrotlm{r$std}ytHs $rerrd$Iretrm;utor!+nlet'r"rryriy!a{"*-t
        m{ cgra such a dofault by caluiug thc attioo ot proceeding to La dimire*l wit} a ruIing &tf, fu L,adc/s good eie
                                                                                                                                   ***
        oeftrmin*rion, precludes i*fat rta of the Borroureds iatcrcgt in the Propedy or o&rr uaterial impairmeot of tlc lien sr€at€d
        by this Sccruity tustrumerrt cr [,ender's. sccrrity irrtanet, Borroile, shall also be in default ifBorrowor, dtring the lom
        upptica*on procoss- gwc ma&rially &lse or iilsccumto information or 11t6o&qry P lgdq (q hfled Ns pfovide Lender wilh
        oiry rworlai inibrmr*ao) is wm*$iqn wlth iho lsarr svidcdctd by tbe Note, If t*fu Scctx*ry Insim*at b on a lea.rhold,
        Borrower shalt comply with all thc provisions of thc lcasc, IfBonower acquircr fca titlo to thc Prsp€rty. thp leasehold ard
        the fee titls shsll Dot aerge ualess l.eoder rgrrss to tbt aqpr iu uriting,
             7. ?rotcc[on ot Llillcr'c Rightr iu thc Propsty. If Borrowcr ftils o perform thc oovttrEds md agrotmems
        coutaincd iu tfuir Socutjty lt136rt nent" orthae ic a legel procccdtig dret mey significrntly affcct LcrdcCs rights in dte
        Propcrty (such as a proceeding in banlouptcy, prubatq for coudcmftion or forfeinuc or to enforcc lews or rcgulotloas), tlren
        Lcnder nay do afld pay for lltatswr iu nccc*cary to protect the wluo ofthe Propcrty and Leade/s dghE in the Propert]..
        Lcndcds actions mey inchda paying any nrms ecorrcd by * Iien wlridr tras priority over this Sccurity Instume$! appearing in
        court. paying reasonable attorneys' fec* and cutering on the Proporty to mikc rcerirs, Alttough Lender may talce action unds
        this psrsgraph 7. Lender i: aot requircd to do so'
            n ty u-o*6 disburscd by Lader und€r thle paragraph ? shatl brlcomr u&litionel dcbt of Borrpwer secrued by thir
        Secruity Instsumeut. Unlsss Botrnwer and lgrder agree to olher rcrms of palmeot, these arnountr shall bear inter€$t from the
        datc of dirbursc.msnt at ito Noto ratc and shatl bc payrble. with intcrcst, upon notice fi,orn Lender to Borrowcr ruquertirtg
        Paym€nL
              Relinauciug. If at aily limc it shsll appear to L.eudcr &lt Borrowcr may be able to obtaiir a loan &om a responsiblc
             t.
        r:oopcrative or privatc crpdit rourcc. at ru$&tblc rateg and tetur for loaus fqs similer flrposos, Borouru urill, upon the
        Lcnde/s r€Cudl appty forand accept nrch loan in suflieic,f,t afiount to paylhe flotc afld any iadebtodness secufed herehy in
         full,
            g. Inspection. Lender or its agent auy mrkc rcasonablc €ilri€r upon and in*pcctioas of fre Property' Lendsr shall give
         Borruwei nr:tice at thc timc of or prio,r to fit ittspoction Specifying trasoublo cause for the intpection-
            t0. Coodemnation. Thc proccads of any award or claim ftrr drmagss, dfutct or 9ot!8o$f€ntial, in connection with uty
         condcmnation or othcf teking of sily part of rlre Property, or for conveyancs in liou of condcmn*ion,         *t
                                                                                                                     hcreby a*signed aad


                                                                                                                            Pagc 3   of6
    Case 4:19-cv-00037-JHM-HBB Document 1-3 Filed 03/25/19 Page 4 of 7 PageID #: 13
L0/Og/2008 TEt- 11:25 FAI 2707852034  TISDA RD Eltzabethrowtr                                                                                   @oza

    *"ll F *a @.: In;r[ yt o( * **of tto
                   "
  . this Sricurity Instnrncnr,                                  @aty,lh
                               wtretter or noiureu rt"a *tt eny 66iffiijji
                                                                                  prccoods shdl
                                                                                                   f.:ptid        ro rhs   sr,s   sccured bv
    ?twfiry in $'!ith ths eh madcot ral*a ortlc *topartr dlr"dl-e$ kil             nor**r*.   fi;;f a partial taliag of d;
                                                                                                 e, dC
                                                                            dur cslciqs is squrt & or grt6rcr,&*r rtru rm*nn of
    the sua* seur*d sv *rls s*s*ity ftisnqr*i iryl$r@iffi,it
    uT  i*8, trc sues cc"'$ed ty ur:.i socuriry Irr rrt--ft b. J,iiffu.;dr, *rorr dnffi.- r*g* orharriso agru lr
                                                                              amomr of rhc procccar mntiplicd by thc
    frrlkwing frrctiot: (a) trra iotal
                                       "-*loiir6*r,    dr#il;;i"di        bcforc tha rrklng, dividDd by (b) drc &lreirt(Et
                                         bc&rG ilo *8S
                                                       4rrr hdffiffi !& t xm m gq1?*&, ln rre *,eal *a pard*l t*king
    vatue of,tbc Frqstttl imnediaalv

   $untr rictsBd he&bv
                       ita aktrle&rc            r&c '!S'1E,.   rUk r6frw;ta}'r*acr or&*r&                rsrro   h'frffsffiil'
                                                                                                                                       *
   applicable hw other*rie pro*rlet ec
   rotlbscu$K'sndrarrdnd
                                             pmcocds    d[ br.ppl*;;ffi*
                                                             ':i         *"*fr[, &t"-fiilriy rr*,*r"r wt€*r. or
        If ttre Propoty ie abendoned by Bonor,rrcr, or if, afrer notica by Lcndor to Bonower
                                                                                                   that the corrde,rwror oftrs to makc eu
    trrysrd or $ettlc a claim for damagcs, Eorrower frils to rr*pooa
    giveu, Lender is authorized'to colhct aad apply rh9 procelt*
                                                                        to'rr;i    *i r,io ttirry qro) days affer &e date tlc noticc ls
                                                                       at ig optior" uirhonlo rootorstion or rcpair of thc prrope*y
   lho sums secured by this Sccun'ty Instnrmeng cDcthcr or flor it"n i,ri.                                                           or to
                                                                               fit".,    I-endq and Bo,,,otrer orhsrurice agrcc irr
   rvritin8, any applicatiou of proceeds to principrl shall not exrend ot
   in prragrzphs I and 2 or chango ttrs amLunt otsuchpayments
                                                                         ps&*           rhc due daE ;f oc monthtv payments rcfcrred io

      I  I* Borrowcr Not Rdcarcd; Fortcanncc            uy r.elder Not r wriwr.     Extcnsion of thc tirue for payment or
  modiffcation of amortizrtion ofthe sums rccruod by drit Smurity Instrument granted
                                                                                          by l*adr, to a-o*o*,""rDd asy
  succeseor in iulerest of Borroqrer etull tot aponto io rclease rhc liabitity
                                                                               ofdi origirai A"rr*r* oi gonoworc euccossorg in
  htcrEst. Lcnds nhatl not br^required ro comnoroc
                                                       eree*df*e rgainst aay mocc;;;;r;;Jrvnrgc to extend rine fur
  paymcnt oro&erwioe uordify arnonizados of the surns securtO
                                                                   Uifn s S*,"ity_Igstruncm byreason of any dornaudnedc by
  thc orisinal Borroum or Borrqwsde $rocc$$orc in inrcrrsi e"V d*irr**J
  not be a waivcr of or prcclu& tho exelcirc of any right or rcrnedy.
                                                                                 Uy       l*a*
                                                                                            in oxercisiag any dght or rernedy shrl

                                                      rnd sevcril tilblxty;_corigner* rhe covmants nrd aSretrr1ene of this
     ]L.t::,f:: :]j.*try-:            P".iljJoint
                                                   .h$ ryj"i* mf         Any Bono; ,.dr;..is*ffi;;ffit
  ?:.31*"f:.9:Iig::T-1-1n-t11J         'ry*q
  LTy..:l:YI*_::y:y,:pro:"li'r.irc+sipinsthri
                                                                              rcverrar.
                                                           so*ivr"r,r,-,;';G;i;r;-*il";d;;;lt
  P-:Xy{: :Lff::.li *I:?:g-111T;13 ,gi ot        M
                                                   fria       rnnnrmcot p1 i" ;,i e",u,,"-,iiAfi&;i;
                                                                  sccrurty.
                                                                                                     ;;t" ffi"
                                                     pg*-ana arry_otherai',,r*,*rriey.*r.o r*ffiil;,ir{,.;,;
  :"_Tj[.*-s_:ylt-Trys            ry
  ormake anyaccarunodeticmr wiftroeardI"/ i?"p
                                           ttr erur of
                                               to        SecudtyuetnunoatorthsNoro
                                                                 rhis
                                                                                                         "tsrt*t-iltffii-;;;.
      .13- Notlc+c. A ny notioc b B onrwer provrded for h this s ecurity rosrrrmcot ehll uc ei; tv ae[vering it or by
  yuling itby first class rnail unlc*o applicablo taw requires usc ofanothcr rnedrod, The noti& sttsti uc dircctcd 0o thc
  fppery 4Oai**r or aay othc addrc* Bormwcr derlgutcs by noticc to I-@dBr. Aay uoticc to Ladcr sftall ba givco Uy nrst
  claqr+ mail to lfit&/s addrcgs statcd hcrcin or any otter ddrEss l*adcr de*igndE                                        -
                                                                                      by rotice o Bo;*,o, Aay-uotice
  provided fot in this Seorrity Instument ehall be deoliod to haye bca giveo to Botmucr or
                                                                                               Leoder whcn givfi as providcd               in
  this paragraph.
     14. Govcraiug Lrw; Severrfufl{Y. This Secruity I$tnrmsr$ rhf,ll bc go1,trocd by frdcr*t hy. In (b *vc!t th*t {ry
  provisioa or slaus€ of tbi$ Sccruity lnsfiu*;ot or ths Norc couflhts witl
                                                                            rytic*Utr taw, sucl Comilicr rfialt not affe*t oG-r
  provisiono of this SccruiU Ingtnrment or tbe Notc wlrich ma be giveo etreci witlord 0re-conf,ictlng prcvisioa-
 pravi*iurr o ft hlr $ gqairy t$st$elnt    d   *G il qe ryrl d*clesd !o tc rivlr{bb, mrr i,"tt
                                                                                                                        *-
                                                                                                                   To rhis cnd thc
                                                                                                  rq!i;ili.;;;.&j;;; ;;
 prtryq SUdagOn* of Lcoda. aad p trs &nre trsutsfes ffi iaso*c&tmi;th
 *&rsi* grtcd tu tLis ilrrr,rulur *rc sqryted with rn iascst end srl insvpqrbh Uyitu"tn
                                                                                        rt ;G;-ririlLrrof i,fffi               mA-
 rcrocdier prrovidcd ln thls isrrrunm arc cumulatiw o rurcdicr providod by hw
                                                                                                *
                                                                                                   "tiffi il ;gltg;;
                                                                                                                  e;
 - ltr    }orffi*rt* Copy' Bonpqmeclcnovlc&ec ltceip of one confonned copy of thc Note and of this Sa;ruity
 Instrument,
 . . IS, Tru$rr d&* Ilropcrty or r 8crcficlrl tntsms Ir Eorror+er. If rll or my part ofrhc fupqrty {r                irt inffi    in
 it is lcescd for a mrn grqf e*           q1ry q) yryr, lcsscd wi& u oprlon to nmctssa, illd, 0r neteffi* (-,r         tf"'d*i;[a
 iiltcrc*t in Borronrer is sotd c tnrrsfemcd ad Borrorrcr yl                                                pri**n;il           -
 Lendcr            it* orption-, requirt,immediatc payuent in full
                                                                    llatunl permn) r,ithout l-odds
                                                                t rfrilffi&,*e                                        *|""o,:
           T:y, 1t                                                                    Uy*ie Swruiqy.fi*nrrrncr*,
      17. Nondlccriuination. tf Borrorrtr inlcDd; to scll or rent ths Propcrty or auy part of it ;nd ha$ obrain€d Landor,n
 con8cnt to do so (a) neithcr Bornower nor &ljrone outtorized to act for Botrower, wiiirefuso to negotirtc for
                                                                                                                    the sstc or ren6l
 of tlre Properry or rrr"ill othsrrlsc ma*p *n*railablc or d*py llc Prop€rty to itrrrrG bccausc of race, color, rrligion" s€x,
 oxloaatorigkr, lundioap, age. or hmilid staqrs, and {b} riorrcqcr *"dgnizc, as illeg:I aad hertby aisotaing and
                                                                                                                         will not
 comply with orattcmpt to cnforce any rcstrictive cwetrn$B on dwelling rcleting to ri'ce, cotor,
                                                                                                    religion, rex, aational origi&
 handicap, cge or ferilial sirrus.
 _. l& $*lcaf lrtot*;Cb$g*olto*rS::r&f. Tbell0roraparii*hfcrm{intIlBN6te(trlgsah$f wfihrbl*seagrity
 liirtrunacr0mfyb**aldq*scrmorstialrrerlr.i*grr}r6srmtlccrBorwlmn asilcm*yip{d;r""cbrnge;oto;d,
 {klorryn ax tlre nloan Scrvicertr) rlul *r*ft Oorrrhly paymlnu due qadar ** Na* ang &* $*rritf l*,rrr*rr" fho* also
 may bc ouc or more ctangcs of thc Lou scrvicer uarilaxd b a salc of up Nore. rroar iri cul&;i
                                                                                                      l" 1-o i#i,;
 Borrowcr will be givetr nritten aotice of the change io accordnncc wirh par$rrpl l! rb$mrndspriicsble lrw,1ho
                                                                                                            "-*
                                                                                                                rotice


                                                                                                                    Page 4    of6
     Case 4:19-cv-00037-JHM-HBB Document 1-3 Filed 03/25/19 Page 5 of 7 PageID #: 14
10/0S/2008 TEU 11:26 FAX 2?0765U0S{                                LISDA RD    Ellzabetbrown                                               @ozt


     , tc'. unifo". r.ao"l no-"+niiiri(]a"*
    {vittstate-rhe-narre-end addrosg of the
                                                     -
                                                scwiccr            rtrich
                                                                 aud the addreaa ro
                                        l""r*-rolu.". r. ffiffiffi;i
                                                                                                       ,.rhodd hc$tds.

   3:f$::,.j_Issecurity
   srrch fcd€ral proc€dutt,
                                     ig cnacred, ua", rrr*n-uw
                                 irrstumeat                                ,h"Arffiffi;tffiffi tlffi#" **           hwap,pticableto

       20' urT rdour Eubttus. Sorrwst Ehtll mt cilrrc or pcnrit thc
                                                                    pacsaca, ue+ disporal, xmlgc, or rcloaec of any
   hrandsurglbemsmgtrlon-lrrtr.Ttaert*edf
                                        -u"uld"*       dtw-$dri;tary&o&crcsrcsutc,trt&onsgffithr
   P,Dp€tty of rmall qusotitlst oflr              o$;r p*oriy rccogti".d CI be appropriatc s mrmal rcaidcorial *te*
   and rc malntoruce of tho $rropo4y. Byroumehrll     *t d", oil.llor;fu
                                                                                                              "#;;-t ffiffi#-
                                                                                      drc   to do,   *yoiqE
   is h violatim of ary fcdtral, rtfis. or local*rii**rrl ffi-* dGi;
       Bpnonqr*&*lltrWrly         givc l-Eodsr writrn    noricc"frrlyiarre&iptilq cl$ifr, dcuand,Itrrouitorottsrctionfur
                                                                                                              my
   tover-ru.ucnt*l ffiresul*h{v€etrty orpttatc  putytnvpt*rgesh&i;i il;;ffiffi*                 oreav&oqr-rwkt   law
   or rsgpl$ioo of u&ich Bonor^,cr lu* aituat tapc/ts&q. $ainqc6 lt{dr or
                                                                          irr m{ed br, *y soffirJ;*ffiffi"
   *utki*. drrr rry.'rffiovrl or olhsr rsnsdidioo ,f;ihrryds*           ,mUoS r1r fmplrqy l* r*e6;g|,y, Bou,onrr
                                                                "riffi
   lhdl prornptlyratc rtl tr@etssry runedisl edoo*fo-;codanru*itn  rmuc"nr
                                                                              "nrirooucili[;;-*g,rdti;;:'-"-'
       $ *{itersp*ryr1ph ltra*r*m****mss.**rbors--er*"i,kd"6,*d;-rffi*b;;*,.eseccst4y
   suviromcatal lawad thc blrowbg rubcauoErx glrorire, tffirarrq          oesril;bb;#E;arm               produc& toxic
   p*trd1.*d Midda.            volatilo solrrrnt*,   ms&rilt*"*&g;;d.irr-;ffi                              rn*eriale. A r
   usBdlnrhb Plrocr0ph,     ncnviroffitd lrw' apos         &dcmt tour uo rogulsdoos urd tr"s .rd;.g;ri*, ;iu.l*irdi-r;
                    ir located oret rchtt to hc6tth, rdety or avironoaid arotccrioa
   where rhc Pnopsrty
      2r' Crqr* Coll|ttfilbs{on. Ee&utt lrcrura&r ofiU cou*inre defrqtiundir any o6sr &at
                                                                                                          o0r.0s   r6lrigitri$utstprt
  !:11    Plder
  o€Iault nerEurdcr.
                     and cren*€d or assum€d by rrorrowEr. ard     d'turr uodn rny     o&*;*;i6ilir$s;"[Jr                     ***ulr"
     NON-LNI$'ORwI COVENAIITts. Bonowrr end I*nder lhrfier coveualt ond rgr€G .s
                                                                                     followr:
                            rn-p rcrbqryry9 or di*bargc qf any gblirarioa h di* ;nstsumcnt or
     :1IT9yP,-.'.EI|Y-!I ffur                                                                                           oecurod by this

   partier ngne.d.og Bomowortc dischuged io bulauptcy or dcclarcd aa iusolvent,
                                                                                       or nate                   for the bomtit otl
   51P::1*"1f.icsPtlo-n''wift           olylo{.*tioanay:.G) declonrhc entirennounr ropaiafuaerrhc;r6 "i*iirL"t               il;i--
   indeb'tedness to Lerrder hcrcby mcurcd hrmodiatrly duc and
                                                                 fiyauta, (b) for tbc accorrnr of iorroryer iacgr and pay
  rcasonablo cxPcrls€G for rtpak or meintsnrncc of aud to&c posscesion of, opstat€ or rnnt rt pr.rpurty,
  it and production of this inruurremt witbout ottrer ovidcuci arrd withow uotce of hcaring of
                                                                                                              Gl rrp"" -ipfication by
                                                                                                " ,"i; adi#6on,        travi a rrsciv;
  appointed for ths Propety, wie the ustJal Powcw of rwaivcm in like coscc. (d)
                                                                                    ftreclose-rnis irrstru!4€at es providod hcrcin or
  by lew and (e) cnforce any and all otler rig[ts trd remedios provided h€rciJi ;r
                                                                                     tp.€roor or roto[ u*.
            The prcceedr of forcclosurc ralc slull h         iu [e fruowing orUer ro tic pa neil of: (a) ooets ald uxpenses
                                                      rypu$
       ''1. 1o eaforcing or conplying with rhc provietoartxreof, (b) asy pior lienr requirri by law or a coope6nr courr
  iacidllt                                                                                                                       to bF
 so paid, (c) tho dctt en idenccd by tho rrotc {sd dl ind€btc&osrto Irnicr *crryd hiroby,
                                                                                                1ay inerior tiaar of ncud rcquired
 by hw. or a cofiipolcnt court lo bc ,o paid, (e) rt Ladet'c optior, arry other indobr"tnes3     ;ffioffi;i
 any bata.oce to Bonuwer. At foreclorure or other ggle of alior aay part sf tlrc Fropfity, fnneor snJ itr
                                                                                                             owing to I_*a.r, irJ i0
                                                                                                              agffils Ef,y bid aod
 purchase as a stalger rad ulay pay Lcndot's chare of ttc purchaEt pricc
                                                                             by crcdiilry;ucb ilmust ou rny debrs oiBonow.r
 owing to l-endoq in the orderprescribed ibovE,
      *d.,
           $$tolrer a*rw tbd redrr lr.irl rld bs bow, by ray prxmr srfi&ss om bul*. {a} rmvt&rg er lntrlrdo&
 crpnital' Lom@d or excrrydos of thc Proper$r, p1g*fu,*nr rr&rruce of *t muil t6i                        idrfi.il,   iudorJ       ,.
 li-itms     mounttlrsroofstho ttuns *rauwhictrarihrodooE8ybc br-rghr,i.tp*r.6$rfiil;#;fif -
           thc                                                                                                                    -
 limitnthr6i (dl ;lto*i,rg rdl, dgkr cf rdryp$,od or po$r+ciorr bth;reng rryffi;ffirrs J"X
                                                                                               Grffir,u ,t'ildruoo*
 S"l    FP*marbrrcu*htiou          inrpocc.ia${lrs tt}e hie$cst nu tturiyc*rsa, ascctqdicsr-iiffi,fis
 l+oeerty to a now Boroqret Bonuwer exprtssly wirives thc bcr€flt of any s,rctr saE law. Borrower
                                                                                                                         *;m;
                                                                                                                      r}",
                                                                                                  iir"Uy ilinquisbcs,
 o^i5 g{ corwy-s aII righ$, ir.h*F       or consrmmrh. ofdc*crnt, dowcr, ard
     13.   Rtlsrt,                                                               ".t"ry. f,i"Boar$.ct S eiegarre, rhall
                   Upcn $rrrinetion o f thir qmrq*gc, aftor p*ymmt in ffrll fhs 165rr$S€c,
 cxclute and file or r6eod sufi irurnmcnt* of rqlera., verieiacrhn a"d rnniaadon        ffip;; i;;
                                                                                    --'---'---  lr*ural m tf*
 rcquirementscontained inKRS       3E2,365
  ."t! eF.f          tr tlli! sreff'Iry lulsua*ar If ors or morp ridsrs src rrxacutsd by Bonourcr erd ftcErded tqgstlr31 a,r.rh
 this $tctilri-ry"}t$8s$rsf{t thc csrmantr ard agrw$eff$ of csch ddsf slrs* }e
                                                                                  iry;gtatcd into sild ufuft aaaA& urrd
 tfptryqsqt &usoraeauffcedtgrsiq*rsofthi*$xuity*uuueffss                     iftkridci{*}     rt$E !parrsfruis     icc*iry   rn$fturaeol
 [Chack apptlcsblo boxl

     fl   Condominium    Ride;r         tr Plaancd Unit Devetopmeat Rid6              D Ofiu(s) lspeciffJ




                                                                                                               Page 5   of6
      Case 4:19-cv-00037-JHM-HBB Document 1-3 Filed 03/25/19 Page 6 of 7 PageID #: 15
Lo/OS/2008 TEU 11:27 FAX 27070528r{                                      IISDA RD   Ellzebethtoxn                                                    B oze


   $ccun'ty iEIINGBEI,oiv,
   .--.-1.I Insuuficat and in *ny-t11*(,^epu
                                                           and agre* ro &n herr$ ard coveomb    c{'€d trpgcs I rhroush 6 of rhig
                                   ridor exccutod        by Bonrwa and rocorded with,tiy      S."*bfo*fi;;




                                                                                     rvto aclnowledged thar thsrr-                  the forcgorlrg
  iostnrmcat sn the   _           day   of                                                        ae   ."llplr-"       fi,ee act nnd dccd.

       WITNES$ myhaud      ad officiat       Ecel   dris AL+h .          dayd*"&H       *r,prr.rt-            2003

  tsEALl                                                                                                                     ,0"
                                                                                                                 Myco mission carpiros        lrllclu

                                                              PNEPANER'S STAIEMEI{T
  I,In:jTllqS                 t*t.dTft*     bv &c         of drc General Counsel o{thc u;i"d surcs Dcpsrtmont of Asricutnrc, ard
  the maicri*t in the blank speces in thc form was!ffice
                                                   irscrtcd by or uurlcr the direction of;
  GOFF & GOFF,         PSC                                                            -/ *I
  IL ITARQT,S      COrr*rI                           *
                              (Name)                                                                                 (Signanre)

  $   fL$Xt Sff$s. Lcitclificl*   Ky"*47f4                           -               @
                             (Ailress)
                                                             X.ECORDPR' S CERTIrICATE

  STATE OF    IGNruCKY
                                                             Sli
 COI'NTYOF


 l-                                                                 lerk of tlrc County Court for ttc County aforesaid. do certi$l rhat the
 tolcspltu mort8gslras on tbc _&y                             of_
 $o{ tr rteonl- et. lW
 ncorded ln
                                                           *tfu&                                                 ccrtificate} haw bs'n dury
              my otEce-
      Giveu under ny hand tlris                               day   of


                                                                           Cle*of
                                                                           By. ,- .          -,   , ."_   .     .*-o,c"




                                                                                                                          Page6    of6
     Case 4:19-cv-00037-JHM-HBB Document 1-3 Filed 03/25/19 Page 7 of 7 PageID #: 16
L0/00/?,008     lIU   11:27 FAX 270?052034              IISDA RD   Ellzahethtown                                @ozs

            |                        /"'
   ",(.-


                                                     EXI{IBrr A

           A certain trast of land lyrng a1d being in the Fells of Rough community of Graysorr County, Ky
           abutting the wcst r/w of Ky. IIwy. 79 approximately 500' south of its tntcrmtion of hwy. I t0
           and being a portion ofthe Joey Galloway 6.476 Acre parent rract (db. 37g,pg.226). Oiing
           further bounded and dcecribed as fotlows:

        All references to a rebar (set) being a tfi" x78" stecl rebarwith plastic id cap starnpcd ..F.K.
        HIGDON PLS 3701n and any rcferences to a reference rebar (set) being at4n x l8i steel reber
        with plastic id cap stamped *IVTINESS MONUMENTpLS 3?01n.

       Beginning ,t a Wl't rebar (0 w/id cep #37u per 2006 parsnt tract survey on the west r/w of hwy.
       79 (approx 50' from centorline) and bcing approximately 527. south of hu4y, I l0 and elso being
       the northeast comcr of thc Billia Mac Childress (6.524 Acre tract) Db. 368, pg 655; Thence S
       78o 561 5 I u W a distance ol 492.36' with 0re north line of Childross te t Yz" rebr (f) w/id cap
       #2114 on the west side of a largc clrerry tee in the east line of lot l2 of &e St. Clair Farm
       Division (PC l, slide 371) and at the northwegt corntrr of the 6.524 Acuetract; Thence N Z4o SB'
       45" W a distance of 168.7
                                                            ael   l"ir**rtrffiofthe
        t.202 AsE hact surtey out of thc parefi hacq Thence N 77" 55r 03 ' E a distance of 43 I .63'
       Itraving the 1.292 acfie tract and severing the parent tract to a trbar (sot); Thence N 6l o 59' 56u E
       a di*tancc of I 65.13' continuing to scver the parent tract to a rebar (set) on the west r/w of hwy.
       79 (approx. 50'ftom centcrline); The'nce S 03o 22'43n W a dietance of 22686, with tho west r/w
       of hwy. 79 to THE POINT OF BEGINNING. CONTAINING 2.152 ACRES more or lese
       acco,rding to a survoy completed by Clernons Engineering and Lrild Suwcying on 4/28/08. F, K.
       HigdoaPLS 3701-

       Basis of Bcarinp: Adjusted to tg99 flIwey of adjoinicg St. Clair Farm Division- Together with
       and subject to any covanortts, etscmotts, and restrictiorur ou rcoord in effeot to date:

       Being part of thc Same land conveyed firom Stevcn Roy Galloway, single, Angelia Marie Terry
       (flkla Angelia Marie Galloway) and Paul Tcrry, her husband, Josy Scott Oalloway and Saratl
       Louisg Gallou.r)f,r his wifor ard {s,mlytr Sue Tomes md Jacleia Tomq, hc1[usbaad,,to lcoy
       $cott Srltowry nrd Sarth lpuise fiqltqlray, his Ul-fp*by Deed dstcd thc7?day ofAugus,
       2008, antl     r&d    in U**  foftffi       i*sr5ffi;,.-rd$    0f rh6 Crafficounty CGrkls
       Office.
  Case 4:19-cv-00037-JHM-HBB      Document 1-4 Filed 03/25/19 Page 1 of 2 PageID #: @oor
                                        USDA RD EIlzsbethtoitr
                                                                                    17
10/22l200E IED    FAtr 27070t2E31




           Fom RD      trro-tt                           Uottld Strtu DcDrrtocLt ofAlt{cclturc                                  ForaAPPovod
           (Rov,9.0O                                              Burd Ilunrtgg Scrvlcc                                     Of{B No.0J7J-01?l

                                                                                                                        Account-r
                                                       S rrBsDv RttP- ATMEN[,AGREEMErIr


          onlrr orn r*.,Ecr:nt tltouH   bG ci6ctuOC fty   *o    *b*l horr*r &r 6r nrtrfrar |rrqtcrty.
                                                                                                -Ilra
                                                                                                                   qfarnt   ir coup8*sd rt frc
          ;ffiil;-t       &"'Ai;"r),    ;   a,   c.   t,r*r* ,i!3or. ofvhathc or noi ocy qnffy lor  6yturt urinurcc rt thrt tirc-
                                                                                                                                       o-lou
          l.Armuirudr&tghil52l ofltcHsrirErlsstll4l(1? US'G l{trLu&i'ty.esivGdiatasdnscwirb
          il;'ffiroilili. ncaiu rrriJ trl9 E {Drrth o b tfoictmr ryoo ttc dirperldoo or aoaocogocy
                                                      pyra I                      ag,                  rs6!u.or
                                                                                                                                       o! iltc

          ;;p[fr:              *ftrrrd ;,r-g,,,,                    t*hdcd tr              r'ndq d,o

          L    WtECI                        -F;FctV, t!$fdq rvrrytltlrrrr lftnfiryrsoOr.s$nrireprylufilllryitoul!$sntr
                    I&llff grqryyumrulirthlctory
                                '*"Fy               & €p6ntt ohncryrrsc *ttt            bdi gaya'o; of         cat ht
          ir t'rt *rr
          ;;ffiil;#r  "ilfu ., mrt i[n-prriai dmtrortarry purrvlrra !.t-lt"!q
                              d        tt .
                                                                             ff dtu( tio Gw;tat$qpf'F  '* ro,uIn F
                                                                                             qfddisru}. Irrhx{onr
          ffirffirrrffi;rriiiiprtoru*iiir-#rir!ritrr{mu.g@*9gqryfio$rsstsr
          A;Jfrile             ;ffi   ffi;tr c rciry*ru vm * drcotnu{ rr* if Ftldt! frll$ tu$rt*unar
          3.   Qlculatiq origbl ECury'
                                                                                                                                    wldctr   ir
          for$ctf.Hcp brar. borlctrrluotslPqryrrbld'{histdctwroittda$pqtrlgro m"1Y:l&nkm'                                                    rr
          nrlicct u mlc{,lon rtr lpnlr rtt rpcdhiins lf rtr tsr ir rrot &ioody frmfubd -tnda l}s Sclr'H.[
                                                                                                          pogrs\
                   qnlLro, ,iij&c atr. rlkE dicriniiioh fa rll ouu maeE[3 tt outullcd Eao? dr,l Dt orilPlffiL
          "J.aa
          Por   rll odro tzrractlonr, ttrr ru*ot rnllc b tha lou,lr    Of   nta

                   Sobr piloq omrUttctloOldrnhiliUioa ooh or           f cl of rlrcso coeCr w[iotrwcr ir rypliqtlc
                   OR




          fikffi imffiffi tl:stri,iHT,I"Tff-lmH's"ffi ,ffi l#'T,1*sliiilll#'
          mluc ol thc   rls.


    d,Wryqiu
          .Pau-f,      ,of   Rouqhr",lqT         40lr*.*        ,.".
                                                                             dfoaooa
                                                                              c :llc!**g-


          tor   PrtrotLhu
                                                                                  t                    Ecll   bY

                                                                                  t                    EcU!,
          Lqr   Sulrunlilou Afibrdrbb l{oudtt8        fto$Ett                     l--                  lldliLY


                 Dnah!ffit shsb r,tilv Ho'rlas tar" +Otlffi'I"
          Lan Rr,at
          ;ilil-#fi-#iil0iifiri-*n',iii,i"-'ot ap=FffiO-
          Ptrccrrtuf   originalEquky ly &9.utrtttElt'dfe-qit**1sr*."
          (Ilocrmincd by dividingorigi[al oryity


          {. If ull loqnrlwil{$!}0( ro erailt$!' or ifrtl}rrttab}rcto                   rrytr*q
                                                                                         ntbdt$F&. &f                             il
          ;-td ;*dt          do iG fotto*t"i hrquts, Dlvldo O,o bilmlr uf kur ubjtx to ruryttrc tb$ 'etu{tuqrrxaf{utl
                                                                                                        ils Ddrtt rliil lry 0r!.lraec
          ffii   oe,', d;--fi*Irhly ,h. r-rt['t'y tOO ro Curdr,oitto ft! p.tc d offtr oushodirg uhcc ofo?ot lmr lctq
                                                                                                                           goid




                                                                 s{HlBlT,,c,
  Case 4:19-cv-00037-JHM-HBB
l0/22/2008 rED 00:0E FAI 27070t20t,1
                                     Document 1-4 Filed 03/25/19 Page 2 of 2 PageID #: 18
                                            USDA nD Ellrabothtor!                      G ooe




                              ,lDntht                                         Avaqshcrcame6H
                              bco                                               zt       t.t      4l
                              o$oadinl
                                 -to                                  .t0       ,t0      .$       #   J2                                       ,ll
                              o. lt,                        Jo        .!0       .r0      .{9      .{t Jl                       ,?l             ,lt
                             130 . lre                      .t0       .t0       J0       -t8      ,a0 J0                       .:0            .t0
                             lEo - 2l'                      "fo       J0        -4'      47       J6 t6                        .rt            .09
                             21o-Z,D                        -r0       -{0       .6       .lt      .33 J.                       ,17            IB
                             tfir - 3St                     .t0       .r(       .4       y        ,!9 ,21                      ,!r            .o
                             360 & tp                       t7        Jall      .}t      Jt       16 .19                       .tl            .(n

             6.   CrknbhtRlrrsur
                      CunruM*brqlp
                  rEllsr
                           Ot[inal   oot   of   pior lian   d     arDordhre   6a.ebb b{r[!g pluectt
                          tllltbboc.
                          lElonhlotoctuoorl,                I
                          ?ffitlr&tooi[roa!aB.
                                 .EuiVlI
                  EqUAIJ
                       Aprailhr vrlu,           (lf 6b b e pddrc rlrlui, coilirE     l
                  TIMEI
                       ttrrorrrg! hpurgryh{ ftf rpthrblcl,
                       llnryrhrqn$!5,md
                  - __ Srtmeriafi$**lqrffulqtnry{l0Ol{.X*arrh    pffirdt +
                  EQUAiS                  .. , .                              "
                                                           i t't t"..'t '-r' :'.
                                                                                                          .
                                                                                                                 . tt -   ;!              .,
                       Ynlxryprrchl&t       *!j*      o-rwftrrir     fi.oru!    dE q|Blrrtir   lwoflnir       frrrc or
                     [rc@{aofrrhittdrcd'
             Bouuucr qru b py rrrytuu h rsatlucc uit ftdr tnrmt

              Brrotr(                                                                                  Drr
                      !     *.i !*;-o Vrlilnon ^b-                                                                03   -26'?         0   08
              Bormw                                                                                    tJrb
                                                      ,tttr../
